Citation Nr: 1734177	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida granting an increased rating of 10 percent disabling for the Veteran's service-connected GERD.

In a January 2016 rating decision, the RO increased the disability rating for the Veteran's service-connected GERD to 30 percent, effective January 5, 2016.  
 
This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  
 

FINDING OF FACT

In January 2016, the RO received a statement from the Veteran in which he expressed his desire to withdraw his claim for an increased rating for GERD, currently rated as 30 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for GERD have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202 (2016).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204 (b) (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a) (2016).

In this case, by a statement submitted in January 2016, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to increased evaluation for GERD.  This was done in writing and identified the issue withdrawn from the appeal.  See VA 21-4138 Statement in Support of Claim dated January 13, 2016.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the issue of an increased rating GERD, currently rated as 30 percent disabling, is dismissed.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


